Case 1:18-cv-22330-AMS Document 34 Entered on FLSD Docket 11/19/2018 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                                  CASE NO. 1:18-cv-22330-AMS

   CRUZ EDDEN VELAZQUEZ URBINA and
   all others similarly situated under 29 U.S.C.
   216(B),

         Plaintiff,

   v.

   K N M CONSTRUCTIONS CORP.,
   CONCRETE LABOR DEVELOPMENT
   INC.,
   HECTOR GRANADOS,
   ORESTES BOFFIL,

         Defendants.
                                                       /

                           NOTICE OF ATTORNEY APPEARANCE

         PLEASE TAKE NOTICE that Alejandro F. Garcia, Esq., of Ramhofer Garcia & Moore,

   PLLC, hereby gives notice of his appearance as counsel of record in this case for Defendants

   Orestes Boffil and Concrete Labor Development Inc., and asks that all pleadings, notices,

   correspondence and other papers be served upon the undersigned. The undersigned hereby

   designates the following e-mail addresses for service:

                                    agarcia@rgmlawfirm.com
                                     service@rgmlawfirm.com

                                              Respectfully submitted,

                                              By: /s/ Alejandro F. Garcia
                                                 Alejandro F. Garcia, Esq.
                                                 Florida Bar No. 98505
                                                 agarcia@rgmlawfirm.com
                                                 RAMHOFER GARCIA & MOORE, PLLC
                                                 100 Southeast 2nd Street, Suite 2000


                                                   1
Case 1:18-cv-22330-AMS Document 34 Entered on FLSD Docket 11/19/2018 Page 2 of 2



                                                  Miami, FL 33131
                                                  Telephone: (305) 481-9733
                                                  Facsimile: (954) 697-0341
                                                  Attorneys for Defendants Orestes Boffil and
                                                  Concrete Labor Development Inc.

                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on November 19, 2018 a true and correct copy of the

  foregoing was electronically filed with the Clerk of the Court using CM/ECF. I ALSO CERTIFY

  that the foregoing documents are being served this day on all counsel of record identified on the

  attached Service List in the manner specified, either via transmission of Notice of Electronic Filing

  generated by CM/ECF or in some other authorized manner for those counsel or parties who are

  not authorized to receive electronically Notices of Electronic Filing.

                                            By: /s/ Alejandro F. Garcia
                                               Alejandro F. Garcia, Esq.

                                           SERVICE LIST

   Neil Tobak, Esq.                                    Alejandro F. Garcia, Esq.
   Email: ntobak.zidellpa@gmail.com                    Florida Bar No. 98505
   Rivkah Fay Jaff, Esq.                               E-Mail: agarcia@rgmlawfirm.com
   Email: Rivkah.Jaff@gmail.com                        Secondary: service@rgmlawfirm.com
   Jamie H. Zidell, Esq.                               RAMHOFER GARCIA & MOORE, PLLC
   Email: ZABOGADO@AOL.COM                             100 Southeast 2nd Street, Suite 2000
   J.H. ZIDELL, P.A.                                   Miami, FL 33131
   300 71st Suite 605                                  Telephone: (305) 481 9733
   Miami Beach, FL 33141                               Facsimile: (954) 697-0341
   305-865-6766
   Attorneys for Plaintiff

   Nelson Camilo Bellido, Esq.
   Email: nbellido@roiglawyers.com
   ROIG LAWYERS
   44 W. Flagler Street
   2nd Floor
   Miami, FL 33130
   305-405-0997
   Attorneys for K N M Constructions
   Corp. and Hector Granados



                                                   2
